Citation Nr: 1814264	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The March 2011 rating decision, in pertinent part, granted service connection for a bilateral hearing loss disability, and assigned an initial noncompensable evaluation for the disability, effective August 30, 2010.

In a September 2014 decision, the Board denied entitlement to an initial compensable rating for hearing loss. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Consistent with a June 2015 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's decision and remanded the matter to the Board for further action.

In August 2015, the Board remanded the appeal for further development. The case was thereafter returned to the Board, where it was once again remanded in March 2017. The case was again returned to the Board and in August 2017, remanded again for further development to include associating with the claims file a missing June 2017 audiogram. 

The requested development has been completed and this matter is now properly before the Board. 


FINDING OF FACT

Throughout the period on appeal, the Veteran's measured hearing loss has not been worse than a Level II impairment in the right or left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

With respect to the claim for an initial compensable rating for bilateral hearing loss, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private treatment records either identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran has challenged the adequacy of the April 2017 VA addendum opinion, arguing that it is based on an inaccurate factual premise. See July 2017 appellate brief. However, the addendum opinion is based on a review of the entire claims file, as well as specific consideration of the Veteran's own statements. Furthermore, the Board notes that no specific challenge to any factual premise has been made by the Veteran or his representative, and in particular, at no point was there any mention of an alternative reading of the facts, should one exist. Therefore, the argument is more of a conclusory, unsupported statement, and the Board finds that the April 2017 addendum is adequate, as discussed below.   

II. Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017). 

The veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2017). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2017). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362 (2005). He is also competent to report symptoms of pain, inability to hear or other readily observable symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). The Veteran is competent to describe his symptoms and their effects on employment or daily activities. 

Bilateral Hearing Loss

The Veteran claims he is entitled to a higher initial evaluation for his bilateral hearing loss due to its worsening severity. See November 2011 Substantive Appeal.

The Veteran's bilateral hearing loss has been evaluated under Diagnostic Code 6100 for hearing loss. The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second). To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100. As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned. See 38 C.F.R. § 4.85, Diagnostic Code 6100. Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  That numeral will then be elevated to the next high Roman numeral.  Each ear will be evaluated separately.

Relevant evidence of record consists of four VA examinations provided to the Veteran, in January 2011,  February 2013, February 2016 and April 2017. The Veteran also underwent a VA audiogram in June 2017 and has submitted written argument in support of his claim. 

Results from the January 2011 VA audiogram reflect that puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
40
30
25
LEFT

50
55
50
55

The average puretone threshold was 34 decibels for the right ear and 53 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 96 percent bilaterally, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for both ears, and a noncompensable disability rating is warranted. See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

The Veteran was also afforded a VA examination in February 2013 for an assessment of his bilateral hearing loss. Results from the February 2013 VA examination reflect that puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
45
45
45
LEFT

45
50
50
60

The examiner confirmed the Veteran's diagnosis of bilateral sensorineural hearing loss. Puretone averages were 46 decibels for the right ear and 51 decibels for the left ear. Speech audiometry, using the Maryland CNC test, revealed speech recognition ability of 80 percent in the right ear and 60 percent in the left ear. Both results were below 92 percent, and thus, a modified performance intensity function was provided as per the Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations. Speech recognition was 88 percent in the right ear and 86 percent in the left ear. Based on those results with the utilization of Table VI, the Veteran has Level II hearing impairment in the right ear and Level II hearing impairment in the left ear. Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the February 2013 VA examination. 

Results from the February 2016 VA examination reflect that puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
35
35
LEFT

40
50
50
55

The examiner confirmed the Veteran's diagnosis of bilateral sensorineural hearing loss.  The Veteran reported that he does not comprehend what people say and asks them what they said multiple times. He further reported that he cannot distinguish words in a conversation. Puretone averages were 36 decibels for the right ear and 49 decibels for the left ear. Speech audiometry, using Maryland CNC tests, revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. Based on those results with the utilization of Table VI, the Veteran has Level I hearing impairment in the right ear and Level I hearing impairment in the left ear. Applying the results to Table VII, a noncompensable disability rating is warranted for hearing loss based on the February 2016 VA examination. 

Of note, the Veteran explained that he has trouble with life activities and  employment because he cannot hear what is being said to him. He acknowledged that he was issued hearing aids by VA in 2013, and stated that they have been beneficial, but also that he does not use them at work due to concerns about sweat. Inconsistent use of hearing aids outside of work was noted, and it was also noted that the Veteran did not bring and was not wearing his aids to the examination. 

The examiner reported that the examination revealed no change in the diagnosis, that the results were not significantly different from those found in June 2013, and, in fact, that the Veteran's pure tone thresholds showed slight improvements from February 2013.

In April 2017, an addendum opinion to the 2016 VA examination was provided pursuant to a Board remand for further development. The examiner indicated that the 2016 examination indicated a mild mid-frequency sensorineural hearing loss in the right ear and a mild sloping to moderate/moderately severe sensorineural hearing loss in the left ear. It was stated that this degree of hearing loss typically causes some degree of difficulty understanding conversation, especially in background noise from the left side, and that it may cause difficulty when listening from behind or from a distance. However, the examiner also indicated that even untreated, with use of good communication strategies, the Veteran's degree of hearing loss is unlikely to present any functional limitations in most work environments. The examiner further restated the Veteran's 2016 statements with regard to impact of his hearing issues on life and employment activities. 

The Veteran was afforded an audiogram in June 2017, which has now been associated with the claims file. The audiogram was administered for the purpose of new binaural amplification. No new medical concerns were noted since the last examination. An otoscopy was unremarkable. Pure tone testing showed normal hearing at 250 Hertz and a mild to moderate sensorineural hearing loss bilaterally. Excellent word recognition score of 96 percent bilaterally was also noted. This is the same word recognition score as the February 2016 examination. 
 
The Board has reviewed the Veteran's entire claims file, including VA and private treatment records, and notes that there is no other pertinent audiological testing of record. 

Applying the results of the Veteran's VA audiograms of record to Table VI reveals no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear. Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. Thus, the examination reports of record do not support the assignment of a disability rating in excess of what the RO initially awarded-a noncompensable rating-for the entirety of the appeal period.

The above determination is based on consideration of the applicable provisions of VA's rating schedule. In particular, the Board notes that the most recent February 2016 audiogram along with the April 2017 addendum described the effects of the Veteran's hearing impairments on his daily life and work. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). In particular, the Board notes that upon being asked, the Veteran described difficulty hearing speech, discerning words, and having to ask multiple times of others what was said. Diminished acuity such as this is what the rating criteria are designed to compensate. 

In his November 2011 substantive appeal, the Veteran communicated his belief that he is entitled to a higher disability rating for his hearing disability because of a severity increase in his symptoms. The Board notes that a May 2013 VA treatment note reflects that the Veteran also complained of worsening hearing.  The Veteran was fitted with hearing aids in July 2013. In an April 2015 VA treatment note, the Veteran was noted to have denied hearing problems. In a VA treatment note in July 2017, the Veteran stated he was happy with the sound quality and physical fit of his hearing aids. 

The Board acknowledges the argument set forth by the Veteran's representative in his July 2017 brief, notably, that the April 2017 addendum supports the Veteran's assertions of significant occupational and functional impairment. The representative further argues that the addendum opinion is inadequate as it is not based on a correct factual premise per Reonal v. Brown, 5 Vet. App. 458, 461 (1993), because the examiner's assertions that the Veteran can reduce functional impairment with "good communication strategies" are impractical and not feasible for the Veteran's career setting. 

The Board further acknowledges the argument set forth in the June 2014 Appellant's brief, and notably, that the Veteran's symptoms include pain. The Board is not persuaded by the above argument. The Board finds that the April 2017 addendum is adequate as it is based on a review of the entire claims file and acknowledges the Veteran's own statements with regard to his difficulty hearing at his workplace. Furthermore, the Board finds that the April 2017 addendum opinion is probative, as it contains an explanation supported by medical evidence that the effects of the Veteran's hearing loss are mild to moderate, and it addresses the question of impairment in a work setting in particular. Specifically, "some difficulty understanding conversation" and the potential for difficulty understanding speech in the presence of background noise, mostly from the left ear, do not rise to the level of significant occupational and functional impairment. Indeed, the Board points to the consistency of the audiograms of record, including those conducted in 2016 and 2017, both of which reflect an excellent speech discrimination score of 96 percent bilaterally. Furthermore, the Board notes that the Veteran even acknowledged that he does not always wear his hearing aids at work due to sweat concerns, and that in neither of his VA examinations nor in VA treatment records, has the Veteran reported pain or been noted to have pain as a symptom of hearing loss.  

The Board acknowledges that the Veteran is competent to report symptoms such as decreased hearing, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical severity. Nothing in the record demonstrates that he has received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence does not constitute competent medical evidence and lacks probative value. 

Also, the objective medical evidence consists of four VA audiological examinations, all of which indicate that the Veteran's bilateral hearing loss does not rise to the level of an initial compensable rating. 38 C.F.R. § 4.85. Furthermore, the results reported in the audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment. See 38 C.F.R. § 4.86(b).

For all the foregoing reasons, the Board finds that the claim for an initial compensable rating for bilateral hearing loss must be denied. This is so for the entirety of the claim period. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim for increase, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

To accord justice to the exceptional case, where the schedular evaluations is inadequate, the Director of Compensation Service is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability. 38 C.F.R. § 3.321(b). The governing norm in these exceptional cases is: A finding that application of the regular schedular standards is impractical because the disability is to exceptional or unusual due to such related factors as marked interference with employment or frequent periods of hospitalization. Id.  

 The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate. Initially, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.  

Here, both the first and second Thun elements have not been satisfied. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity and difficulty hearing and understanding conversations, by the Veteran's own description. The Veteran specifically identified the impact of his hearing loss on employment. See 2016 VA examination. These signs and symptoms, and their resulting impairment and functional effects, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86; see Doucette v. Shulkin, 28 Vet. App. 366 (2017). The rating schedule contemplates and compensates for varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.  

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, though the Veteran contends that he has had difficulties communicating and hearing at work as well as discerning words, there is no evidence of record to suggest that the Veteran has been hospitalized or has missed work due to his bilateral hearing loss. Indeed, the April 2017 addendum opinion reflects that the hearing impairment is not one that would have a significant impact on a work setting, and even untreated, can be well managed with good communication techniques. Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral to the Director of Compensation Service for extraschedular consideration would not be warranted.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


